Citation Nr: 1707244	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-45 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of an eye injury, and if so, whether the reopened claim should be granted.

2. Entitlement for service connection for right side testicular condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to May 1957.

The matter is before the Board of Veterans' Appeals (Board) on appeal from January 2014 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional office (RO) in Nashville, Tennessee.  

By way of background, in those decisions, the RO denied service connection for residuals of an eye injury after reopening a previous final claim because of the submission of new and material evidence. Additionally, the RO denied service connection for a right side testicle condition because the evidence submitted was not new and material. However, the Veteran had filed timely notices of disagreement and substantive appeals as to the both decisions. Because neither issue is final, having been appealed from the RO's decisions in February 2014 in a timely manner, new and material evidence is not required to address the claim for right side testicular condition, and the issue has been recharacterized as such on the title page. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). Each issue was denied in February 2014; the Veteran filed a Notice of Disagreement in September 2014, well within the required one year period, and after the Statement of the Case (SOC) was issued in October 2015, the Veteran filed a timely Form 9 appeal one month later in November 2015.

With respect to the claim of service connection for residuals of an eye injury, however, regardless of the RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for residuals of an eye injury has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

With respect to the eye disability, the Veteran filed a claim with VA in 1958 for service connection for an eye condition, which was denied. The Veteran declined to appeal then and the decision became final. In October 2012, the Veteran filed to reopen the eye disability claim, and submitted additional evidence. The RO accepted the evidence as sufficiently new and material to reopen the claim but denied the claim for service connection, saying the condition was not incurred in or aggravated by military service.

With respect to the right side testicular condition, the Veteran is making a new claim for benefits, per his application for benefits in March 2013; he had not previously submitted a claim for this or any related condition. The RO denied service connection for the right side testicular condition asserting that this condition neither occurred in nor was caused by military service.

The Board has reviewed the Veteran's claims file which consists of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran formally requested a copy of his claims file in November 2012 and again in September 2014 to help develop his claims, and in January 2017, the Board provided to the Veteran a copy of his entire claims file, to include all VBMS and Virtual VA records. 38 C.F.R. § 1.526 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of residuals of an eye injury and right side testicular condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 1958 RO decision denied service connection for the Veteran's claimed residuals of an eye injury. The Veteran did not appeal, and the decision became final.

2. The evidence associated with the claims file subsequent to the May 1958 decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of an eye injury.


CONCLUSIONS OF LAW

1. The May 1958 RO decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1958); 38 C.F.R. §§ 3.104, 20.1100 (1958).

2. New and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of an eye injury. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).   

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Veteran is petitioning to reopen a claim for service connection for residuals of an eye injury. The Board will address the propriety of reopening the claim of service connection for the residuals of an eye injury, applying the legal framework outlined above.

III.  Eye Injury

The RO last denied the Veteran's claim for service connection for residuals of an eye injury in May 1958. The Veteran was notified of the decision, and no further appeal was filed; the RO's decision is final. 38 C.F.R. §§ 3.104, 20.1100.

The evidence of record in May 1958 consisted of the Veteran's service treatment records, VA medical records up to May 1957, and the Veteran's lay statements. The evidence failed to show an in-service event, injury or disease or that the Veteran has residuals of an eye injury related to his active duty service.

Evidence received since the rating decision includes VA treatment records from January 2014 forward, lay statements from the Veteran, and private medical treatment records, with a positive medical nexus opinion from a private physician. Of particular note is the private medical treatment opinion and treatment record from Dr. B, who has treated the Veteran's eyes since January 2013 and who had access to the Veteran's earlier private treatment records going back to 2004. These statements are presumed credible for the purposes of reopening, and are competent as they concern medical and lay observable symptoms of current residuals of an eye injury that may have had its origin in service. Justus, 3 Vet. App. at 513. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of an in-service event, injury or disease and a nexus between active duty and the current disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for residuals of an eye injury is warranted.


ORDER

New and material evidence having been received, the claim for service connection for residuals of an eye injury is reopened.


REMAND

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). There is no record in the Veteran's file that the claimed right side testicle condition has ever been diagnosed and evaluated by VA. The Veteran received a VA examination in December 2013 that examined scars and other residual issues from an appendectomy, for which the Veteran is now service connected at a noncompensable level under diagnostic codes 7327 (diverticulitis) and 7805 (scars). A different examiner on the same day reviewed the Veteran's eye condition, but no opinion was provided as to the possibility of service connection. Since that exam, the Veteran has provided new and material evidence from a private physician who suggested that the Veteran's eye problems could have had an origin in military service. 

In order to ascertain the current diagnosis of the Veteran's claimed disorders, the Board therefore finds that an examination for both the right testicular condition and the residuals of an eye injury, in light of the new and material evidence, is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA treatment records and associate them with the claims file.

2. Contact the Veteran and request that he identify or submit any pertinent private treatment records not previously identified or obtained. Attempt to obtain any records appropriately identified. 

3. After undertaking the development listed above to the extent possible, schedule the Veteran for the appropriate VA exam with a medical professional of sufficient expertise to determine the nature and etiology of any of the Veteran's eye disabilities. The entire claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. All necessary testing should be conducted and the results recorded in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question with respect to each current eye disability found:

Is it at least as likely as not (a fifty percent probability or greater) that any of the Veteran's current eye disabilities found is related to his active duty service?

As part of the examination and the opinion, attention is invited to the Veteran's assertion of the 1956 in-service eye injury from battery acid getting in his eyes, resulting from an exploding truck battery.

4. After undertaking the development listed above to obtain all necessary VA and private records to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right side testicular condition, to possibly include as caused or aggravated by his service-connected disabilities. The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. All necessary testing should be conducted and the results recorded in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right side testicular condition is related to his active duty service?

If not, whether it is at least as likely as not (a 50 percent or greater probability) that the right side testicle condition is caused or aggravated by a service-connected disability. The term aggravation means a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.

Attention is invited to the Veteran's service treatment records noting appendicitis in April 1957, and his lay claim that the right side testicular condition could have resulted from or was aggravated by treatment for appendicitis.

Rationales for the opinions must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


